Citation Nr: 0923606	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran, whose death occurred in December 2005, served on 
active duty from June 1970 to May 1972.  The appellant in 
this matter is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying entitlement of the 
appellant to service connection for the cause of the 
veteran's death.  

Pursuant to her request, the appellant was afforded a hearing 
before the Board, sitting at the RO, in December 2008.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The cause of the veteran's death, as reported on his 
death certificate, was cardiopulmonary arrest due to 
asphyxia.   

2.  It is at least as likely as not that the veteran's 
service-connected postoperative Colles' fracture of the left 
wrist (major arm), which was manifested by marked limitation 
of function, contributed substantially to the cause of his 
death because the Veteran's was unable to suction his 
tracheostomy due to having virtually no motion of his 
forearm. 
CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the 
appellant, disability incurred in service contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the 
appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, including the holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, with notice including (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a claim for 
service connection for the cause of the veteran's death based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected), is obviated.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular-renal disease, including hypertension, or 
arteriosclerosis, if manifested to the required degree within 
one year following the veteran's separation from active duty; 
or one that is proximately due to or the result of or being 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(b), (c).

The record reflects that the Veteran died in December 2005, 
at the age of 54 years.  According to his death certificate, 
the immediate cause of the veteran's death was 
cardiopulmonary arrest due to asphyxia.  Another significant 
condition contributing to death but unrelated to the 
cardiopulmonary arrest due to asphyxia was myocardial 
ischemia.  No autopsy was performed.  

During the veteran's lifetime, service connection was 
established for postoperative residuals of a Colles' fracture 
of the left wrist (major hand), evaluated as 40 percent 
disabling; and for chronic pain of the left lateral forearm 
and trapezius muscle, evaluated as 10 percent disabling.  A 
combined disability evaluation of 50 percent had remained in 
effect since January 2003.  

One of the primary contentions advanced by the appellant is 
that the veteran's service-connected disabilties of the left 
upper extremity were the primary or contributory cause of his 
death.  She alleges that the Veteran suffered from severe 
sleep apnea for which a tracheostomy had been required to 
facilitate the veteran's breathing and that when the 
tracheostomy was significantly clogged by mucus on the date 
of death, the Veteran was unable to react quickly enough 
because of the left arm impairment as to suction away the 
blockage.   

In this case, there is no showing of a heart disorder in 
service or of a chronic disease involving the heart within 
the one-year period following the veteran's discharge from 
service.  In-service treatment was received for a left arm 
fracture and residuals thereof, for which service connection 
was established by rating decision in May 1972.  

The most recent VA examination involving the veteran's right 
upper extremity was undertaken in July 2005, when he reported 
being unable to assist himself with eating, toileting, or 
basic hygiene involving showering or brushing his teeth.  The 
VA examiner noted that the Veteran appeared to be in agony 
with pain from his left hand, arm, and shoulder.  His pain 
was found to be 10/10 with stiffness and fatigability.  Range 
of motion was either lost or very limited.  The diagnosis was 
of an old fracture of the left ulna and radius with a 
dysfunctional union resulting in marked restriction of 
movement and significant, increasing pain.  

This case turns on the question of which of two contrary 
opinions is more persuasive as to the relationship between 
the veteran's service-connected left upper extremity 
disabilities and his cause of death.  One such opinion is 
offered by a private physician who had been treating the 
Veteran for a period of years.  In his November 2006 report, 
it was noted that the Veteran had expired because of acute 
respiratory distress and that he had a history of severe 
sleep apnea for which he was followed by a pulmonologist and 
managed with a tracheostomy.  Various other disease 
processes, such as chronic obstructive pulmonary disease 
(COPD) and diabetes mellitus, were also noted.  The physician 
further stated that, since the tracheostomy had been 
undertaken in July 2001, the Veteran had to suction the tube 
out frequently.  Because of his left arm problems, the 
Veteran was noted to be somewhat less able to perform the 
needed suctioning and on the date of death, he had started 
choking and could not clear his tracheostomy tube.  On that 
basis, the physician concluded that the veteran's left arm 
dysfunction may have limited him partly with respect to his 
full ability to suction himself.  

In 2007, the RO sought from a rating board physician an 
opinion with respect to matters involving the appellant's 
claim for service connection for the cause of the veteran's 
death.  In that physician's February 2007 report, the claims 
folder was noted to have been reviewed.  The reasons for the 
veteran's use of a tracheostomy tube were listed as COPD 
and/or sleep apnea, both of which the physician noted were 
unrelated to service.  Suctioning was noted by such physician 
to be a one-handed operation.  In the VA physician's opinion, 
the cause of death was not related to the veteran's two 
service-connected disabilities.  

In determining whether service connection for the cause of 
the veteran's death is warranted, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, each opinion is found to be relatively equal in weight, 
with neither opinion being any more persuasive than the 
other.  It is clear that the rating board physician concluded 
that suctioning was a one-hand procedure, although that 
conclusion was reached without any direct knowledge of the 
Veteran or the extent of his service-connected disabilities 
of the dominant left upper extremity other than that gleaned 
from a review of the file.  Moreover, the veteran's treating 
physician used the phrase "may have", which arguably 
rendered the opinion speculative in nature.  However, the 
latter physician had direct contact with the Veteran during a 
several-year period prior to death and, in contrast to the VA 
physician, was well aware of the veteran's individual 
capabilities and limitations.  When the opinion is read in 
its entirety, the Board finds that it does support the 
contended causal relationship and is buttressed by a clear 
rationale with citation to the clinical record.  The 
undersigned is likewise mindful of the credible testimony 
offered by the appellant, who was present at the time of the 
veteran's death and who attempted to assist the Veteran in 
suctioning his breathing tube by maneuvering his disabled 
left arm but to no avail, leaving the Veteran to manipulate 
his non-dominant right arm with which he was having great 
difficulty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).

In view of the foregoing, the Board finds that it is at least 
as likely as not that the veteran's service-connected 
postoperative Colles' fracture of the major wrist and 
forearm, which was manifested by marked limitation of 
function with virtually no motion of the forearm, contributed 
substantially to the cause of his death.  Where, as here, the 
evidence is in relative equipoise that the veteran's service-
connected left upper extremity disability substantially 
contributed to his death, the doctrine of reasonable doubt is 
applicable.  With resolution of such reasonable doubt in 
favor of the appellant, service connection for the cause of 
the veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


